Citation Nr: 0900362	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-14 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for adjustment disorder 
with depressed mood.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, her mother and her sister


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from December 1989 to December 
1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from December 2005 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The veteran presented testimony before a decision review 
officer (DRO) at the RO in April 2007.  A transcript of that 
hearing has been associated with the claims file. 

The veteran was scheduled for a Board hearing in Washington, 
D.C., in December 2008; however, she failed to report to that 
hearing.  The veteran has not requested that the hearing be 
rescheduled.  Therefore, her request for a Board hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that further development is 
required.  The veteran is seeking service connection for PTSD 
and adjustment disorder with depressed mood.  She reports 
that she was subjected to many incidents of sexual harassment 
in service, and she describes a hostile encounter in which 
another sailor threatened to throw her overboard.  She 
contends that these incidents left her emotionally 
traumatized and unable to maintain normal social 
relationships or employment.  The veteran's family testified 
or submitted written statements confirming that she told them 
about these incidents.  Although there is no diagnosis of 
PTSD, the evidence includes statements from two private 
counselors who opine that the veteran exhibits a number of 
PTSD symptoms.  She has also been separately diagnosed with 
adjustment disorder and dysthymic disorder.  

The veteran is also seeking nonservice-connected pension.  
Pursuant to 38 U.S.C.A. § 1521(a), improved nonservice-
connected pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  An opinion is needed as to the 
impact of the veteran's disabilities on her ability to 
maintain gainful employment.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994); Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  While the veteran was afforded a VA examination to 
evaluate his pension claim, the examiner provided no opinion 
as to the veteran's ability to maintain gainful employment.

After obtaining all relevant evidence in a pension case, VA 
must evaluate each of the veteran's disabilities in 
accordance with the VA's SCHEDULE  FOR RATING DISABILITIES, 
Roberts, supra.  The veteran's entitlement must be considered 
under the average person test of 38 U.S.C.A. § 1502 and 38 
C.F.R. § 4.15, unemployability as the result of a lifetime 
disability under 38 C.F.R. § 4.17, permanence of the 
percentage requirements of 38 C.F.R. § 4.16, and the 
provisions of 38 C.F.R. § 3.321 pertaining to unemployability 
where the percentage requirements are not met.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992). 

The veteran underwent a VA mental health evaluation in 
November 2005, which did not include a PTSD assessment.  The 
examiner diagnosed adjustment disorder with depressed mood 
and personality disorder.  He related the veteran's depressed 
mood to her current financial circumstances, but he did not 
offer a specific opinion as to whether her disability was 
related to service or an opinion as to the effect of the 
condition on the veteran's ability to maintain gainful 
employment.  In a May 2006 statement, the veteran alleges 
that the examiner misrepresented some of her statements, 
including her report that she heard a voice telling her to 
quit her job.  

Where there is competent evidence of a current disability and 
evidence indicating an association between that disability 
and the veteran's active service, a medical nexus opinion is 
necessary to make a decision on the her claim for service 
connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
The evidence establishes that the veteran has a current 
psychiatric disorder, and her own and her family's sworn 
testimony indicates that it may be related to her service.  
It is also established that she exhibits some symptoms of 
PTSD and that she experienced several stressful events in 
service.  The veteran and her family have made sworn 
statements regarding the claimed sexual harassment in 
service.  However, the VA examination that was provided was 
inadequate in that it did not clearly state whether her 
adjustment disorder is related to service, and it did not 
assess whether she has PTSD.  In addition, there is 
insufficient evidence to decide whether the veteran meets the 
requirements for nonservice-connected pension, as there has 
been no determination as to the effect of her disabilities on 
her ability to maintain gainful employment or whether she is 
permanently and totally disabled as a result of her 
disabilities.  On remand, the veteran should receive a 
thorough psychiatric examination to determine the nature and 
etiology of any psychiatric disorders, including PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner for review.  Specify 
for the examiner the veteran's confirmed in-
service stressors established by the record; 
that is, the claimed sexual harassment.  

a.	If PTSD is diagnosed, the examiner 
should specify (1) whether each in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors sufficient to 
produce PTSD.  

b.	If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that such 
disorder is related to active 
service.  If any psychiatric disorder 
is diagnosed, the examiner should 
state whether the current 
disabilities would prevent the 
veteran from maintaining employment 
consistent with her age, education 
and occupational experience.  ,  

The examiner should provide a rationale for 
any opinion provided.

2.	Thereafter, readjudicate the claim.  If the 
benefits sought on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



